Per curiam:
*699Ricky W. Arnold appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Arnold asserts that he received ineffective assistance when: (1) trial counsel failed to present a defense and to request a jury instruction on entrapment; and (2) trial counsel failed to move to dismiss the charge of attempted enticement of a child based on the government's outrageous conduct. Arnold argues that an evidentiary hearing on his Rule 29.15 motion was required because he alleged facts which are not refuted by the record that, if true, would warrant post-conviction relief. Finding no error, we affirm. Rule 84.16(b).